Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “such that at least one of the plurality of triggering events is satisfied only when both the first measurement result and the second measurement result satisfy predetermined conditions.”  Independent claims 20 and 33 have been amended to recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Chen et al. (US 2020/0022040) teaches measuring a plurality of NR-SS from a serving cell and one or more target cells (“In step 2 of FIG. 15, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations)” – See [0218]; See also Fig. 15) and measuring a plurality of CSI-RS from the serving cell and the one or more target cells (“In step 5 of FIG. 15, in addition to performing measurements on the NR-SS, the UE performs cell and/or beam level measurements on the newly configured additional RS from one or multiple neighboring TRPs/Cells as well as the serving cell. The measurement results are evaluated” – See [0221]; “The term "additional RS" refers to signals such as CSI-RS” – See [0110]).  Chen teaches reporting the NR-SS and CRI-RS measurement values (See Fig. 15, steps 3 and 6).  However, Chen does not teach generating the measurement report as a single message.  Chen further does not teach that a triggering event is satisfied only when both the first measurement result and second measurement result satisfy predetermined conditions.
You et al. (US 2020/0068457) teaches another method for measuring a plurality of NR-SS and CSI-RS, wherein the NR-SS and CSI-RS measurement values are reported as a single message (“A measurement result of a (each) serving cell is reported in a measurement report. The measurement event configuration may further include reporting measurement result indication information of a type of reference signal of the serving cell, for example, whether to report an SS measurement result, whether to report a CSI-RS measurement result, or whether to report both an SS measurement result and a CSI-RS measurement result. Alternatively, no configuration is required. Instead, an NR-SS cell measurement value and a CSI-RS cell measurement value of a serving cell are always reported in a measurement report” – See [0284]; “The measurement event configuration may further include reporting measurement result indication information of a type of reference signal of a neighboring cell, for example, whether to report an SS measurement result, whether to report a CSI-RS measurement result, or whether to report both an SS measurement result and a CSI-RS measurement result. Alternatively, no configuration is required. Instead, an NR-SS cell measurement value and a CSI-RS cell measurement value of a neighboring cell are always reported in a measurement report” – See [0285]; “2. The terminal device sends a first measurement result to the first base station, where the first measurement result is RSRP and/or RSRQ based on the synchronization signal and/or the first CSI-RS” – See [0287]; “For content of steps 1 to 12, refer to the descriptions in FIG. 4(a). FIG. 4(a) is a flowchart of a measurement method according to this application” – See [0313]).  The NR-SS for a serving and target cell (first measurement result) are included in a measurement report and the CSI-RS of the serving cell and neighbor cell (second measurement result) are included in the measurement report.  You also discloses evaluating a trigger event (“The measurement event configuration includes a first threshold that is indicated as an NR-SS type, and is used to trigger measurement and report of the synchronization signal of the cell of the second base station. Alternatively, the measurement event configuration includes a third threshold that is indicated as a CSI-RS type, and is used to trigger measurement and report of the first CSI-RS of the cell of the second base station. Alternatively, one measurement event configuration includes both a first threshold and a third threshold, and measurement and report are triggered when either of the two types of thresholds is met” – See [0282]).  Thus, a trigger event is satisfied when either a NR-SS (first measurement result) or CSI-RS (second measurement result) meets a threshold (predetermined condition).  However, You does not teach that the event is satisfied only when both the first measurement result and second measurement result satisfy predetermined conditions.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-4, 6-10, 12, 13, 15-17, 19-22, 28, 33, 36 and 37 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478